Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-20 filed 2/8/21 are present and under consideration.
2.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), Provisional Application 62251885, filed 11/06/2015, is acknowledged.  
3. 					Drawings
The drawings filed on 2/8/21 are acknowledged.
4.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	 	35 U.S.C. § 112, first paragraph (Written Description)
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 are drawn to as follows.
1. A recombinant yeast host cell comprising: (i) a first genetic modification for reducing the production of glycerol; (ii) a second genetic modification for allowing the production of a heterologous glucoamylase; and (iii) a third genetic modification for allowing the expression of a heterologous trehalase.  
2. The recombinant yeast host cell of claim 1, wherein the first genetic modification is for reducing the production of one or more native enzymes that function to produce glycerol.  
3. The recombinant yeast host cell of claim 2, wherein the one or more native enzymes that function to produce glycerol is a glycerol-3-phosphate dehydrogenase 1 (GPD1) polypeptide, a polypeptide encoded by a gpd1 gene ortholog, a glycerol-3-phosphate dehydrogenase 2 (GPD2) polypeptide, a polypeptide encoded by a gpd2 gene ortholog, or a combination thereof.  
4. The recombinant yeast host cell of claim 1, wherein the first genetic modification is for reducing the production of a FDP1 suppressor (FPS1) polypeptide or a polypeptide encoded by a fps1 gene ortholog, or a combination thereof.  
5. The recombinant yeast host cell of claim 1, wherein the first genetic modification is for increasing the production of sugar transporter-like (STL1) polypeptide or a polypeptide encoded by a stl1 gene ortholog, or a combination thereof.  
6. The recombinant yeast host cell of claim 5, wherein the first genetic modification is for expressing the STL1 polypeptide, the polypeptide encoded by the stl1 gene ortholog, or a combination thereof from one or more heterologous nucleic acid molecule.  
7. The recombinant yeast host cell of claim 1, wherein the heterologous glucoamylase is from Rhizopus sp.  
8. The recombinant yeast host cell of claim 1, wherein the heterologous trehalase is from Candida sp., Kluyveromyces sp. or Magnaporthe sp.  
9. The recombinant yeast host cell of claim 7, wherein the heterologous trehalase is from Candida sp., Kluyveromyces sp. or Magnaporthe sp.  
10. The recombinant yeast host cell of claim 1, wherein the heterologous trehalase has the amino acid sequence of SEQ ID NO: 8 or 13, is a variant of the amino acid sequence of SEQ ID NO: 8 or 13 having trehalase activity or is a fragment of the amino acid sequence of SEQ ID NO: 8 or 13 having trehalase activity.  
11. The recombinant yeast host cell of claim 7, wherein the heterologous trehalase has the amino acid sequence of SEQ ID NO: 8 or 13, is a variant of the amino acid sequence of SEQ ID NO: 8 or 13 having trehalase activity or is a fragment of the amino acid sequence of SEQ ID NO: 8 or 13 having trehalase activity.  
12. The recombinant yeast host cell of claim 1 being from the genus Saccharomyces sp.  
13. The recombinant yeast host cell of claim 12 being from the species Saccharomyces cerevisiae.  
14. The recombinant yeast host cell of claim 7 being from the genus Saccharomyces sp.  
15. The recombinant yeast host cell of claim 14 being from the species Saccharomyces cerevisiae.  
16. The recombinant yeast host cell of claim 10 being from the genus Saccharomyces sp.  
17. The recombinant yeast host cell of claim 16 being from the species Saccharomyces cerevisiae.  
18. A process for converting a substrate into a fermentation product, the process comprising contacting biomass comprising the substrate with the recombinant yeast host cell of claim 1 under conditions to allow conversion of at least a part of the substrate into the fermentation product.  
19. The process of claim 18, wherein the substrate comprises corn, starch, maltodextrin or a combination thereof.  
20. The process of claim 18, wherein the fermentation product is ethanol.
 
All the claims are genus claims, including claims 10 & 11, which recites sequences by the sequence identifier number(s), also have language - variants of the sequences but with no limit to the extent of sequence modifications; and is therefore not structurally bound to the specific sequences. 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of a recombinant yeast host cell (or method thereof) comprising: (i) a first genetic modification for reducing the production of glycerol; (ii) a second genetic modification for allowing the production of a heterologous glucoamylase; and (iii) a third genetic modification for allowing the expression of a heterologous trehalase, wherein the heterologous trehalase has the amino acid sequence of SEQ ID NO: 8 or 13.  
A limited number of about other species each of DNA encoding glucoamylase of SEQ ID NO: 3 and DNA encoding trehalose of SEQ ID NOS: 1 & 2, and employed in the construction of recombinant yeast host cell or in a method of increasing the production of a fermentation product have been described that may be similarly used in the recombinant yeast constructs, and which species number are not representative of the genus claimed. Further there is no description of variously proposed genetic modifications [viz., a first, a second & a third, genetic modification(s)] and what exactly is being modified in the yeast host cell to achieve (i) for reducing the production of one or more native enzymes that function to produce glycerol or regulating glycerol synthesis and/or allowing the production of an heterologous glucoamylase (ii) for reducing the production of one or more native enzymes that function to produce trehalose or regulating trehalose synthesis and/or allowing the expression of an heterologous trehalase. There is no structure to function relationship between the yeast host cell, the proposed genetic modification and one or more unknown or silent native enzymes and further the expression of a heterologous glucoamylase and a heterologous trehalase.  
 According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of yeast host cell constructs comprising numerous unknown DNA encoding numerous native and non-native (heterologous) enzymes which are further genetically modified with no description of the proposed modifications for reducing the production of one or more native enzymes that function to produce glycerol or regulating glycerol synthesis; and further employing the yeast cell construct in a method of increasing the production of a fermentation product during a fermentation.
Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structure of the unknown native enzymes and further the expression of a heterologous glucoamylase and a heterologous trehalase.  
Those of ordinary skill in the art would not be able to identify without further testing what specific polypeptide/DNA sequences that can be varied without having or encode proteins having glucoamylase and a trehalase function and structure, for example. 
Given what is known in the art about the likely outcome of genetic modifications on structure, those in the art would have likely expected the applicant to have been in possession of a genus of DNA having the structure similar to the encoded proteins of SEQ ID NOS: 1, 2 & 3 and employed in the recombinant yeast cell construct and further culturing the yeast cell to produce ethanol (fermentation product, for example), although the claim is not so limited. However, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. There is no disclosure of the active site amino acid residues responsible for the catalytic activity. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, in this case there is no general knowledge in the art about similar proteins of SEQ ID NOs: 1, 2, 3, 8 or 13 and the numerously proposed genetic modifications to suggest that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NOs: 1, 2 or 3 as representative of other proteins having the desired glucoamylase and a trehalase function or which may be modified by any genetic means and be effective in the construction of recombinant yeast host cell constructs, and which may be employed in the method claimed. The specification, taken with the pre-existing knowledge in the art of amino acid substitution and the genetic code, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.

6.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 2-6, recite the phrases ‘ (i) a first genetic modification for reducing the production of glycerol; (ii) a second genetic modification for allowing the production of a heterologous glucoamylase; and (iii) a third genetic modification for allowing the expression of a heterologous trehalase. Further reference to genetic modification and the native enzymes (as in claims 2 &3) is also vague. Reciting the specific genetic modifications and/or the name of the native enzyme(s) etc., may clarify the phrase(s). 
Such references to genetic modifications are made in claims 1-2 & 4-6 for example, and subsequent claims and/or depend from a rejected base claim(s). 
Claims 7-20 are included in the rejection for failing to correct the defects present in the base claim(s). 
7.	 			Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10570421 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
Instant claims 1-20 are drawn to as shown above in paragraph 5. Patented claims in USP 10,570,421 are drawn to as follows:
A recombinant yeast host cell comprising: (i) a first genetic modification for reducing the production of one or more native enzymes that function to produce glycerol or regulating glycerol synthesis and/or allowing the production of an heterologous glucoamylase, wherein the first genetic modification for reducing the production of the one or more native enzymes that function to produce glycerol and the one or more native enzymes that function to produce glycerol is glycerol-3-phosphate dehydrogenase 1 (GPD1), a polypeptide encoded by a gpd1 ortholog, glycerol-3-phosphate dehydrogenase 2 (GPD2) polypeptide and/or a polypeptide encoded by a gpd2 ortholog, wherein the first genetic modification for regulating glycerol synthesis is for reducing the production of FDP1 suppressor (FPS1) polypeptide or a polypeptide encoded by a fps1 ortholog and/or is for increasing the production of sugar transporter-like (STL1) polypeptide or a polypeptide encoded by a stl1 ortholog; and (ii) a second genetic modification for reducing the production of one or more native enzymes that function to produce trehalose or regulating trehalose synthesis and/or allowing the expression of an heterologous trehalase; wherein the second genetic modification for reducing the production of one or more native enzymes that function to produce trehalose and the one or more native enzymes that function to produce trehalose is trehalose-6-phosphate synthase 1 (TPS1), a polypeptide encoded by a tps1 ortholog, trehalose-6-phosphate synthase 2(TPS2) polypeptide and/or a polypeptide encoded by a tps2 ortholog; and wherein the second genetic modification for regulating trehalose synthesis is for reducing the production of one or more native enzymes regulating trehalose synthesis and the one or more native enzymes regulating trehalose synthesis is trehalose phosphate synthase (TPS3), a polypeptide encoded by a tps3 ortholog, trehalose synthase long chain (TSL1) polypeptide, a polypeptide encoded by a tsl1 ortholog, neutral trehalase 1 (NTH1), a polypeptide encoded by a nth1 ortholog, neutral trehalase 2 (NTH2), a polypeptide encoded by a nth2 ortholog, acid trehalase 1 (ATH1), a polypeptide encoded by a ath1 ortholog, hexokinase 1 (HXK1), a polypeptide encoded by a hxk1 ortholog, hexokinase 2 (HXK2), a polypeptide encoded by a hxk2 ortholog, glucokinase 1 (GLK1), a polypeptide encoded by a glk1 ortholog, phosphoglucomutase 1 (PGM1), a polypeptide encoded by a pgm1 ortholog, phosphoglucomutase 2 (PGM2), a polypeptide encoded by a pgm2 ortholog, glycogen phosphorylase 1 (GPH1), a polypeptide encoded by a gph1 ortholog, UDP-glucose pyrophosphorylase (UGP1), a polypeptide encoded by a ugp1 ortholog, glycogen synthase 1 (GSY1), a polypeptide encoded by a gsy1 ortholog, glycogen synthase 2 (GSY2) and/or a polypeptide encoded by a gsy2 ortholog. 
2. The recombinant yeast host cell of claim 1 having the second genetic modification allowing the expression of the heterologous trehalase. 
3. The recombinant yeast host cell of claim 1 having the first genetic modification for reducing the production of the one or more native enzymes that function to produce glycerol and the second genetic modification for reducing the production of the one or more native enzymes that function to produce trehalose or regulating trehalose synthesis.  
4. The recombinant yeast host cell of claim 1 having the first modification for reducing the production of the one or more native enzymes that function to produce glycerol or regulating glycerol synthesis and the second modification allowing the production of the heterologous trehalase. 
5. The recombinant yeast host cell of claim 1 having the first genetic modification allowing the production of the heterologous glucoamylase and the second genetic modification for reducing the production of the one or more native enzymes that function to produce trehalose or regulating trehalose synthesis. 
6. The recombinant yeast host cell of claim 1 having the first genetic modification allowing the production of the heterologous glucoamylase and the second genetic modification allowing the production of the heterologous trehalase. 
7. The recombinant yeast host cell of claim 1, further comprising a third genetic modification for reducing the production of the one or more native enzymes that function to catabolize formate. 
8. The recombinant yeast host cell of claim 7 lacking the ability to produce a formate dehydrogenase 1 (FDH1) polypeptide and a formate dehydrogenase 2 (FDH2) polypeptide. 
9. The recombinant yeast host cell of claim 1 comprising the first genetic modification for reducing the production of the one or more native enzymes that function to produce glycerol. 
10. The recombinant yeast host cell of claim 9 lacking the ability to produce the GPD2 polypeptide or the polypeptide encoded by the gpd2 ortholog. 
11. The recombinant yeast host cell of claim 1 comprising the first genetic modification for regulating glycerol synthesis. 
12. The recombinant yeast host cell of claim 11 exhibiting an increased expression of the STL1 polypeptide. 
13. The recombinant yeast host cell of claim 1 having the first genetic modification allowing the expression of the heterologous glucoamylase. 
 
14. The recombinant yeast host cell of claim 13, wherein the heterologous glucoamylase is from the genus Saccharomycopsis sp. 
15. The recombinant yeast host cell of claim 14, wherein the heterologous glucoamylase is from the species Saccharomycopsis fibuligera. 
16. The recombinant yeast host cell of claim 15, wherein the heterologous glucoamylase has the amino acid sequence of SEQ ID NO: 3, is a variant of the amino acid sequence of SEQ ID NO: 3 having glucoamylase activity or is a fragment of the amino acid sequence of SEQ ID NO: 3 having glucoamylase activity. 
17. The recombinant yeast host cell of claim 1, wherein the second genetic modification causes a reduction in the expression level or prevents the expression of the one or more native enzymes that function to produce trehalose or regulating trehalose synthesis. 
18. The recombinant yeast host cell of claim 17, wherein the second genetic modification causes a reduction in the expression level or prevents the expression of the TPS2 polypeptide or the polypeptide encoded by the tps2 ortholog. 
19. The recombinant yeast host cell of claim 1, wherein the heterologous trehalase is an acid trehalase. 
20. The recombinant yeast host cell of claim 19, wherein acid trehalase is from the genus Aspergillus sp. 
21. The recombinant yeast host cell of claim 20, wherein the acid trehalase is from the species Aspergillus fumigatus. 
22. The recombinant yeast host cell of claim 21, wherein the acid trehalase has the amino acid sequence of SEQ ID NO: 1, is a variant of the amino acid sequence of SEQ ID NO: 1 having acid trehalase activity or is a fragment of the amino acid sequence of SEQ ID NO: 1 having acid trehalase activity. 
23. The recombinant yeast host cell of claim 20, wherein the acid trehalase is from the species Aspergillus nidulans.  
24. The recombinant yeast host cell of claim 23, wherein the acid trehalase has the amino acid sequence of SEQ ID NO: 2, is a variant of the amino acid sequence of SEQ ID NO: 2 having acid trehalase activity or is a fragment of the amino acid sequence of SEQ ID NO: 2 having acid trehalase activity. 
25. The recombinant yeast host cell of claim 1 being from the genus Saccharomyces sp. 
26. The recombinant yeast host cell of claim 25 being from the species Saccharomyces cerevisiae. 
27. A method of increasing the production of a fermentation product during a fermentation, said method comprising fermenting a medium with at least one recombinant yeast host cell of claim 1 so as to increase the production of the fermentation product, when compared to a control yeast host cell lacking the first and second genetic modification defined in claim 1. 
28. The recombinant yeast host cell of claim 1, wherein the one or more native enzymes regulating trehalose synthesis is TPS3, the polypeptide encoded by the tps3ortholog, trehalose synthase long chain (TSL1) polypeptide and/or the polypeptide encoded by a tsl1 ortholog. 
Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims.
8.	Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,947,568 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
	Instant claims 18-20 are noted in paragraph 5. Claims 1 of claims 1-20 of U.S. Patent No. 10,947,568 B2 is drawn to as follows: Claims 2-20 recite further species limitations.
Claim 1.	A process for converting a substrate into a fermentation product, the process comprising contacting biomass comprising the substrate with a recombinant yeast host cell under conditions to allow conversion of at least a part of the substrate into the fermentation product, wherein the recombinant yeast host cell comprises: (i) a first genetic modification for reducing production of one or more native enzymes that function to produce glycerol or regulating glycerol synthesis and/or allowing production of an heterologous glucoamylase, wherein the first genetic modification for reducing the production of the one or more native enzymes that function to produce glycerol and the one or more native enzymes that function to produce glycerol is glycerol-3-phosphate dehydrogenase 1 (GPD1), a polypeptide encoded by a gpd1 ortholog, glycerol-3-phosphate dehydrogenase 2 (GPD2) polypeptide and/or a polypeptide encoded by a gpd2 ortholog; the first genetic modification for regulating glycerol synthesis is for reducing production of FDP1 suppressor (FPS1) polypeptide or a polypeptide encoded by a fps1 ortholog and/or is for increasing production of sugar transporter-like (STL1) polypeptide and/or a polypeptide encoded by a stl1 ortholog, and (ii) a second genetic modification for reducing production of one or more native enzymes that function to produce trehalose or regulating trehalose synthesis and/or allowing expression of an heterologous trehalase, wherein the second genetic modification for reducing the production of one or more native enzymes that function to produce trehalose and the one or more native enzymes that function to produce trehalose is trehalose-6-phosphate synthase 1 (TPS1), a polypeptide encoded by a tps1 ortholog, trehalose-6-phosphate synthase 2 (TPS2) polypeptide and/or a polypeptide encoded by a tps2 ortholog; the second genetic modification for regulating trehalose synthesis is for reducing production of one or more native enzymes regulating trehalose synthesis and the one or more native enzymes regulating trehalose synthesis is trehalose phosphate synthase (TPS3), a polypeptide encoded by a tps3 ortholog, trehalose synthase long chain (TSL1) polypeptide, a polypeptide encoded by a tsl1 ortholog, neutral trehalase 1 (NTH1), a polypeptide encoded by a nth1 ortholog, neutral trehalase 2 (NTH2), a polypeptide encoded by a nth2 ortholog, acid trehalase 1 (ATH1), a polypeptide encoded by a ath1 ortholog, hexokinase 1 (HXK1), a polypeptide encoded by a hxk1 ortholog, hexokinase 2 (HXK2), a polypeptide encoded by a hxk2 ortholog, glucokinase 1 (GLK1), a polypeptide encoded by a glk1 ortholog, phosphoglucomutase 1 (PGM1), a polypeptide encoded by a pgm1 ortholog, phosphoglucomutase 2 (PGM2), a polypeptide encoded by a pgm2 ortholog, glycogen phosphorylase 1 (GPH1), a polypeptide encoded by a gph1 ortholog, UDP-glucose pyrophosphorylase (UGP1), a polypeptide encoded by a ugp1 ortholog, glycogen synthase 1 (GSY1), a polypeptide encoded by a gsy1 ortholog, glycogen synthase 2 (GSY2) and/or a polypeptide encoded by a gsy2 ortholog.
Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims.
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,198,881 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
Instant claims 1-20 are drawn to as shown above in paragraph 5. Patented claims 1-29 in USP  11,198,881 are drawn to as follows:
	1. A recombinant yeast host cell for saccharification and fermentation of a biomass, the recombinant yeast host cell having a heterologous nucleic acid molecule encoding a heterologous polypeptide having glucoamylase activity, wherein the heterologous nucleic acid molecule comprises: a first polynucleotide encoding a heterologous signal sequence wherein the heterologous signal sequence has the amino acid sequence of SEQ ID NO: 5; and a second polynucleotide encoding the heterologous polypeptide having glucoamylase activity, wherein the polypeptide having glucoamylase activity has the amino acid sequence of SEQ ID NO: 3 or 13, is a variant having at least 90% identity with the amino acid sequence of SEQ ID NO: 3 or 13 and having glucoamylase activity, or is a fragment having at least 90% identity with the amino acid sequence of SEQ ID NO: 3 or 13 and having glucoamylase activity; wherein the first polynucleotide molecule is operatively associated with the second polynucleotide molecule. 
2. The recombinant yeast host cell of claim 1, wherein the heterologous nucleic acid molecule encodes the heterologous polypeptide having the amino acid sequence of SEQ ID NO: 1 or 11, a variant having at least 90% identity with the amino acid sequence of SEQ ID NO: 1 or 11 and having glucoamylase activity, or a fragment having at least 90% identity with the amino acid sequence of SEQ ID NO: 1 or 11 and having glucoamylase activity. 
3. The recombinant yeast host cell of claim 1, wherein the heterologous nucleic acid molecule further comprises a third polynucleotide comprising a heterologous promoter operatively associated with the first polynucleotide and the second polynucleotide allowing the expression of the heterologous polypeptide having glucoamylase activity. 
4. The recombinant yeast host cell of claim 3, wherein the heterologous promoter is capable of allowing the expression of the heterologous polypeptide having glucoamylase activity during propagation. 
5. The recombinant yeast host cell of claim 1, wherein the heterologous polypeptide having glucoamylase activity is a secreted polypeptide. 
6. The recombinant yeast host cell of claim 1, wherein the heterologous polypeptide having glucoamylase activity is a membrane-associated polypeptide. 
7. The recombinant yeast host cell of claim 6, wherein the membrane-associated polypeptide is a tethered polypeptide. 
8. The recombinant yeast host cell of claim 1 comprising a further heterologous nucleic acid molecule encoding a heterologous alpha-amylase and/or a heterologous glucoamylase. 
9. The recombinant yeast host cell of claim 8, wherein the heterologous alpha-amylase has the amino acid sequence of any one of SEQ ID NO: 17 to 26, is a variant having at least 90% identity with the amino acid sequence of any one of SEQ ID NO: 17 to 26 and having alpha-amylase activity or is a fragment having at least 90% identity with the amino acid sequence of any one of SEQ ID NO: 17 to 26 and having alpha-amylase activity. 
10. The recombinant yeast host cell of claim 8, wherein the heterologous glucoamylase has the amino acid sequence of any one of SEQ ID NO: 27 to 36, a variant having at least 90% identity with the amino acid sequence of any one of SEQ ID NO: 27 to 36 and having glucoamylase activity or a fragment having at least 90% identity with the amino acid sequence of any one of SEQ ID NO: 27 to 36 and having glucoamylase activity. 
11. The recombinant yeast host cell of claim 1, wherein the recombinant yeast host cell is from the genus Saccharomyces. 
12. The recombinant yeast host cell of claim 11, wherein the recombinant yeast host cell is from the species Saccharomyces cerevisiae. 
13. A composition comprising the recombinant yeast host cell of claim 1 and starch. 
14. A process for saccharification and fermentation of a biomass into a fermentation product, the process comprises contacting the biomass with the recombinant yeast host cell defined in claim 1, under a condition that allows the conversion of at least a part of the biomass into the fermentation product. 
15. The process of claim 14, wherein the biomass is derived from or comprises corn, potato, cassava, rice, wheat, lignocellulosic material, milo or buckwheat. 
16. The process of claim 15, wherein the biomass is derived from or comprises corn. 
17. The process of claim 16, wherein the biomass comprises or is corn mash. 
18. The process of claim 14, wherein the fermentation product is ethanol. 
19. The process of claim 14, wherein the fermentation is conducted in the presence of a stressor. 
20. The process of claim 19, wherein the stressor is low pH. 
21. The process of claim 20, wherein the stressor is pH of 5.0 or lower. 
 22. The process of claim 20, wherein the stressor is pH of 4.0 or lower. 
 23. The process of claim 19, wherein the stressor is an elevated temperature. 
24. The process of claim 14 comprising including an exogenous enzyme in the biomass. 
25. The process of claim 24, wherein the exogenous enzyme is an alpha-amylase and/or a glucoamylase. 
26. The process of claim 25, wherein the alpha-amylase has the amino acid sequence of any one of SEQ ID NO: 17 to 26, is a variant having at least 90% identity with the amino acid sequence of any one of SEQ ID NO: 17 to 26 and having alpha-amylase activity or is a fragment having at least 90% identity with the amino acid sequence of any one of SEQ ID NO: 17 to 26 and having alpha-amylase activity. 
27. The process of claim 25, wherein the glucoamylase has the amino acid sequence of any one of SEQ ID NO: 27 to 36, is a variant having at least 90% identity with the amino acid sequence of any one of SEQ ID NO: 27 to 36 having glucoamylase activity or is a fragment of the amino acid sequence of any one of SEQ ID NO: 27 to 36 and having glucoamylase activity. 
28. The process of claim 14 avoiding including an exogenous enzyme in the biomass. 
29. The process of claim 28, wherein the exogenous enzyme is a glucoamylase. 
Given the fact pattern of the instant case as well as the patent, the species claims of the patent anticipates the instant genus (or broad) claims.
10.	IDS filed 2/8/21 is acknowledged. A signed copy of the same is provided with this Office Action.			 
11.	No claim is allowed. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571) 272 0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940